DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ELEUTERIO ORTIZ-OLIVO,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2312

                          [October 12, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 1999CF000886A.

  Eleuterio Ortiz-Olivo, Bowling Green, pro se.

  No response required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and FORST, JJ., concur.



                          *          *          *

  Not final until disposition of timely filed motion for rehearing.